Case 1:18-cv-25429-MGC Document 16 Entered on FLSD Docket 03/01/2019 Page 1 of 4



                                            UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF FLORIDA
                                                    (Miami Division)

                                                  CASE NO.: 1:18-cv-25429-MGC

     MAITE MARTINEZ,

                 Plaintiff,

     v.

     CHERRY BEKAERT, LLP,
     a Foreign for profit corporation,

                 Defendant.

     __________________________________/

                       DEFENDANT’S CERTIFICATE OF INTERESTED PERSONS
                           AND CORPORATE DISCLOSURE STATEMENT

            Defendant, Cherry Bekaert, LLP, A Foreign For Profit Corporation, hereby discloses

   the following pursuant to this Court’s Order on Interested Persons and Corporate Disclosure

   Statement.

            1.      The name of each person, attorney, association of persons, firm, law firm, partner-

   ship, and corporation that has or may have any interest in the outcome of this action - includ-

   ing subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies that

   own 10% or more of a party's stock, and all other identifiable legal entities related to any party

   in the case:

                     Defendant Cherry Bekaert, Llp, A Foreign For Profit Corporation
              a.
                     c/o undersigned counsel

                     John Cody German, Esq.
              b.
                     Andrew G. Simon, Esq.
                     Cole, Scott & Kissane, P.A.
                     P.O. Box 569015
                                                        COLE, SCOTT & KISSANE, P.A.
 COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:18-cv-25429-MGC Document 16 Entered on FLSD Docket 03/01/2019 Page 2 of 4
                                                                                                 CASE NO.: 1:18-cv-25429-MGC


                     Miami, Florida 33256
                     Telephone (786) 268-6464; Facsimile (305) 373-2294
                     Counsel for Defendant, Cherry Bekaert, Llp, A Foreign For Profit
                     Corporation

                     Thamer “Chip” E. Temple, Esq.
              c.
                     Co-Counsel for Defendant, Cherry Bekaert, Llp, A Foreign For Profit Cor-
                     poration

                     Plaintiff, Maite Martinez
              d.
                     c/o Counsel for Plaintiff

                     Lowell J. Kuvin, Esq.
              e.
                     Law Office of Lowell J. Kuvin
                     17 East Flagler Street
                     Suite 223
                     Miami, Florida 33131
                     Counsel for Plaintiff, Maite Martinez
            2.      The name of every other entity whose publicly-traded stock, equity, or debt may
   be substantially affected by the outcome of the proceedings:
            None known at this time.
            3.       The name of every other entity which is likely to be an active participant in the
   proceedings, including the debtor and members of the creditors' committee (or twenty largest
   unsecured creditors) in bankruptcy cases:
            None known at this time.
            4.      The name of each victim (individual or corporate) of civil and criminal conduct
   alleged to be wrongful, including every person who may be entitled to restitution:
            None known at this time.
            I hereby certify that, except as disclosed above, I am unaware of any actual or potential
   conflict of interest involving the district judge and magistrate judge assigned to this case, and
   will immediately notify the Court in writing on learning of any such conflict.




                                                                            2
                                                        COLE, SCOTT & KISSANE, P.A.
 COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:18-cv-25429-MGC Document 16 Entered on FLSD Docket 03/01/2019 Page 3 of 4
                                                                                                 CASE NO.: 1:18-cv-25429-MGC


                                                   CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that on this 1st day of March, 2019, a true and correct copy of

   the foregoing has been furnished by electronic filing with the Clerk of the court via CM/ECF,

   which will send notice of electronic filing to all counsel of record.


                                                                    COLE, SCOTT & KISSANE, P.A.
                                                                    Counsel for Defendant CHERRY BEKAERT,
                                                                    LLP, a Foreign for profit corporation
                                                                    Cole, Scott & Kissane Building
                                                                    9150 South Dadeland Boulevard, Suite 1400
                                                                    P.O. Box 569015
                                                                    Miami, Florida 33256
                                                                    Telephone (786) 268-6415
                                                                    Facsimile (305) 373-2294
                                                                    Primary e-mail: cody.german@csklegal.com
                                                                    Secondary e-mail: andrew.simon@csklegal.com
                                                                    Alternate e-mail: magaly.triana@csklegal.com


                                                           By: s/ Andrew G. Simon
                                                               JOHN CODY GERMAN
                                                               Florida Bar No.: 58654
                                                               ANDREW G. SIMON
                                                               Florida Bar No.: 1002623
    1620.0109-00/12658984




                                                                            3
                                                        COLE, SCOTT & KISSANE, P.A.
 COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:18-cv-25429-MGC Document 16 Entered on FLSD Docket 03/01/2019 Page 4 of 4
                                                                                                 CASE NO.: 1:18-cv-25429-MGC


                                                                SERVICE LIST


   Lowell J. Kuvin, Esquire
   Attorneys for Plaintiff
   Law Office of Lowell J. Kuvin
   17 East Flagler Street
   Suite 223
   Miami, Florida 33131
   Tel: 305-358-6800
   lowell@kuvinlaw.com




                                                                            2
                                                        COLE, SCOTT & KISSANE, P.A.
 COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
